*61ORDER
PER CURIAM.
Defendant was jury convicted of robbery in the second degree, a violation of § 569.-030 RSMo 1978 and found to be a prior offender. He was sentenced to a term of fifteen years imprisonment.
The sole issue on appeal is the failure of the trial court to give defendant’s tendered instruction on identification testimony. That contention has been fully discussed and rejected in State v. Higgins, 592 S.W.2d 151, 161 (Mo. banc 1979); State v. Bevly, 665 S.W.2d 46, 51 (Mo.App.1984). An opinion reciting the facts and restating the law would have no precedential value. The judgment is affirmed in accordance with Rule 30.25(b).
All Judges concur.